Exhibit 10.1

 

FIRST EXTENSION OF EMPLOYMENT AGREEMENT

 

This First Extension of Employment Agreement (the “First Extension” dated
April 23, 2015, and by vote of the Compensation Committee of the Board of
Directors of Bio-Reference Laboratories, Inc., to be retroactive to and
effective January 29, 2015, is made between Bio-Reference Laboratories, Inc., a
New Jersey Corporation with its principal place of business at 481 Edward H.
Ross Drive, Elmwood Park, New Jersey 07407 (the “Company”) and Howard Dubinett
(the “Employee”).

 

WITNESSETH:

 

WHEREAS, the Company and the Employee entered into an Employment Agreement
effective February 1, 2012 (the “Employment Agreement”) which is attached hereto
and made a part hereof as an attachment; and

 

WHEREAS, the Company and the Employee intend to extend that Employment Agreement
by this First Extension as set forth in this First Extension;

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
parties agree as follows:

 

1.  The parties hereby modify Paragraph 1 of the Employment Agreement to read as
follows:

 

“1.  Term of Employment.  The Company agrees to continue to employ the Employee
as its Executive Vice President and Chief Operating Officer, and the Employee
agrees to continue his employment with the Company, for a period commencing as
of the Effective Date through January 31, 2017 (the “Expiration Date”), unless
earlier terminated in accordance with Section 5 hereof.  The period of time
between the Effective Date and the termination of the Employee’s employment
hereunder shall be referred to herein as the “Employment Period”.”

 

--------------------------------------------------------------------------------


 

2.  The parties and each of them acknowledge, understand and agree that all
terms and conditions of the Employment Agreement have been carried out to date
as set forth in the Employment Agreement.

 

3.  The parties and each of them confirm, ratify and affirm all other terms and
conditions of the Employment Agreement as if recited herein.

 

IN WITNESS WHEREOF, the parties have executed this First Extension on the
Effective Date stated hereinabove.

 

 

COMPANY:

 

 

 

Bio-Reference Laboratories, Inc.

 

 

 

 

 

By:

/s/ Marc D. Grodman

 

 

Marc D. Grodman, M.D.

 

 

Chief Executive Officer

 

 

Duly Authorized

 

 

 

EMPLOYEE:

 

 

 

 

 

 

/s/ Howard Dubinett

 

Howard Dubinett

 

--------------------------------------------------------------------------------